In re: Charles Scott applying for writs of certiorari, prohibition and mandamus ' and stay order.
Denied. The showing made does not warrant the exercise of our supervisory jurisdiction.
BARI-IAM, J., is of the opinion the stay order should be granted.
TATE, J., concurs in dissent of BAR-HAM, J.
DIXON, J.,
is of the opinion that this court should have granted a stay to consider the point of law raised by the application. This extradition hearing occurred this morning; the trial judge granted a stay until 12:00 noon; the application was filed in this court at 11:55 a. m.